Exhibit 99.1 FOR IMMEDIATE RELEASE: FOR FURTHER INFORMATION: Wednesday, February 24, 2010 Rich Sheffer(952) 887-3753 DONALDSON REPORTS SECOND QUARTER AND INCREASES EARNINGS OUTLOOK MINNEAPOLIS (Feb. 24, 2010) — Donaldson Company, Inc. (NYSE: DCI) announced its financial results for its fiscal 2010 second quarter. Summarized financial results are as follows (dollars in millions, except per share data): Three Months Ended January 31 Six Months Ended January 31 Change Change Net sales $ $ -5.3 % $ $ -16.4 % Operating income % -6.2 % Net earnings -8.4 % -19.8 % Diluted EPS -9.3 % -19.4 % “Our operating income increased 40 percent, as our operating margin improved to 9.0 percent from 6.0 percent last year,” said Bill Cook, Chairman, President and CEO. “We benefited from the savings generated by our restructuring activities and our ongoing product and process cost reduction initiatives. Our sales mix also helped to improve margins as our replacement filter sales again exceeded our first-fit sales.” Included in the above results are pre-tax restructuring expenses of $5.1 million in the quarter and $6.4 million year-to-date, compared to the prior year’s $4.3 million for both the quarter and year-to-date. The impact of these restructuring expenses reduced diluted EPS by $0.05 in the quarter and $0.06 year-to-date, versus last year’s impact of $0.04 for both the quarter and year-to-date. “While we had very strong operating performance in the quarter versus last year, our net earnings and EPS were down due to the incremental tax benefits of $11 million received last year.” “We were also very pleased that our sales were better than we had anticipated and that for the third consecutive quarter were up on a sequential basis. With the continued improvement in our overall business conditions, combined with the benefits from our completed cost reduction and restructuring activities, we expect both our sales and earnings comparisons to be positive for the second half of FY10.” “One key benefit of our diversified portfolio of filtration businesses is the variety of our different end market exposures. We have already seen our early-cycle businesses return to year-over-year growth, including Aftermarket and On-Road Products in our Engine Products and Special Applications in our Industrial Products. Some of our mid-cycle businesses are now stabilizing. As global economic conditions continue to improve, we expect more of our businesses to return to year-over-year growth.” (more) Donaldson Company, Inc.
